Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered. 
Claim Status
Claims 1-7, 10-15 are pending.
Claims 8-9 and 16-20 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Request for Continued Examination (RCE)” filed on 7/22/2022, have been fully considered, but are moot because the arguments do not apply to new ground of rejections with a new reference, US 2019/0267284 A1 to Lee, see the detail below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sung-Li Wang et al., (US 2019/0164887 A1, of record, hereinafter Wang) in view of Ying Lee et al., (US 2019/0267284 A1, hereinafter Lee).
Regarding claim 1, Wang discloses a semiconductor device, comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Wang’s Fig. 10, annotated. 
a substrate (20 in Fig. 10); 
a bottom conductive plug (conductive feature 24) positioned on the substrate; 
an intervening conductive layer (conductive via 60/70 having a nucleation enhancement treated surface 70 described in [0039-0044], the treatments are just implanting some species into the surface of the conductive via 60, the treated surfaces 70 still include material (atoms) of the conductive via 60) positioned on the bottom conductive plug (24); and
a top conductive plug (conductive line 84) positioned on the intervening conductive layer (60/70); 
wherein a top surface of the intervening conductive layer (top treated surface of 60/70) is non-planar, wherein the non-planar top surface of the intervening conductive layer (non-planar top treated surface of the 60/70) is entirely in direct contact with a bottom surface of the top conductive plug (bottom surface of the 84);
  Wang does not expressly disclose wherein maximum widths of the bottom conductive plug (of the 24), the intervening conductive layer (of the 60/70) and the top conductive plugs (of the 84) are substantially equal.
However, in the same semiconductor device field of endeavor, Lee discloses a contact structure CS comprises a bottom metal layer M1, an intervening metal layer M2 and a top metal layer M3 in Fig. 1F. Maximum widths of the bottom metal layer M1, the intervening metal layer M2 and the top metal layer M3 are substantially equal. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Lee’s Fig. 1F. annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the maximum widths of Wang’s the bottom conductive plug (of the 24), the intervening conductive layer (of the 60/70) and the top conductive plugs (of the 84) are substantially equal according to Lee’s teaching to reduce contact structure size and maximize contact surfaces between each contact portions.  
Regarding claim 2, Wang modified by Lee discloses the semiconductor device of claim 1, 
wherein the bottom surface of the top conductive plug (Wang’s bottom surface of the 84 in Fig. 10) is complementary to the top surface of the intervening conductive layer (the Wang’s top treated surface of the 60/70).  
Regarding claim 3, Wang modified by Lee discloses the semiconductor device of claim 2, 
wherein the top surface of the intervening conductive layer (the Wang’s top treated surface the 60/70 in Fig. 10) is convex, and the bottom surface of the top conductive plug (the Wang’s bottom surface of the 84) is concave.  
Regarding claim 4, Wang modified by Lee discloses the semiconductor device of claim 2,
wherein the top surface of the intervening conductive layer (the Wang’s top treated surface of the 60/70) is concave (can be concave described in [0036) and Fig. 18), and the bottom surface of the top conductive plug (the Wang’s bottom surface of the 84) is convex (to match the concave treated surface of the 60/70 by filling).  
Regarding claim 5, Wang modified by Lee discloses the semiconductor device of claim 2,
wherein a bottom surface of the intervening conductive layer (the Wang’s bottom surface of the 60/70 in Fig. 10) is substantially planar and sidewalls of the intervening conductive layer (sidewalls of the Wang’s 60) are tapered along a vertical direction (Wang’s 60 can be tapered in Fig. 17-18 in a direction toward or away from the bottom of 60).  
Regarding claim 6, Wang modified by Lee discloses the semiconductor device of claim 5,
Wang modified by Lee does not expressly disclose wherein an angle between the sidewalls of the intervening conductive layer (the Wang’s sidewalls of the 60) and the bottom surface of the intervening conductive layer (the Wang’s bottom surface of the 60) is between 60 degree and about 80 degree. 
However, Applicant has not presented persuasive evidence that the claimed angle between “60 degree and about 80 degree” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed range of thickness).  Also, the applicant has not shown that the claimed angle between “60 degree and about 80 degree” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  The angle between the intervening conductive layer (the Wang’s sidewalls of the 60) and the bottom surface of the intervening conductive layer (the Wang’s bottom surface of the 60) can be changed according to Wang’s teaching in Figs 13-14 and 17-18. Therefore, the angle is a result effective variable. 
It has been held that is not inventive to discover the optimum result (the angle between “60 degree and about 80 degree”) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the angle between “60 degree and about 80 degree” to the rest of the claimed invention.
Regarding claim 10, Wang modified by Lee discloses the semiconductor device of claim 1,
Wang modified by Lee does not expressly disclose wherein an aspect ratio of the top conductive plug (of Wang’s 84 in Fig. 1) is less than about 1:4
However, Applicant has not presented persuasive evidence that the claimed aspect ratio of “less than about 1:4” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed aspect ratio).  Also, the applicant has not shown that the claimed aspect ratio of “less than about 1:4” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  The size of the top conductive plug (of Wang’s 84) can effect resistance of connection. Therefore, the aspect ratio of the top conductive plug (of Wang’s 84) is the result effective variable.
It has been held that is not inventive to discover the optimum result (aspect ratio of “less than about 1:4”) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed aspect ratio of “less than about 1:4” to the rest of the claimed invention.
Regarding claim 11, Wang modified by Lee discloses the semiconductor device of claim 10,
Wang modified by Lee does not expressly disclose wherein an aspect ratio of the bottom conductive plug (of Wang’s 24 in Fig. 1) is less than about 1:4
However, Applicant has not presented persuasive evidence that the claimed aspect ratio of “less than about 1:4” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed aspect ratio).  Also, the applicant has not shown that the claimed aspect ratio of “less than about 1:4” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  The size of the bottom conductive plug (of Wang’s 24) can effect resistance of connection. Therefore, the aspect ratio of the bottom conductive plug (of Wang’s 24) is the result effective variable.
It has been held that is not inventive to discover the optimum result (aspect ratio of “less than about 1:4”) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed aspect ratio of “less than about 1:4” to the rest of the claimed invention.
Regarding claim 12, Wang modified by Lee discloses the semiconductor device of claim 11,
Wang modified by Lee does not expressly disclose wherein a ratio of a radius of curvature of the top surface of the intervening conductive layer (radius of curvature of the Wang’s top treated surface of 60/70) to a height of the intervening conductive layer (height of Wang’s 60/70) is between about 1:1 and about 1:4.  
However, Applicant has not presented persuasive evidence that the claimed ratio range of “between about 1:1 and about 1:4” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed ratio range).  Also, the applicant has not shown that the claimed ratio range “between about 1:1 and about 1:4” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  The size of the intervening conductive layer (of the Wang’s 60/70) can effect resistance of connection. Therefore, the ratio of the radius of curvature is the result effective variable.
It has been held that is not inventive to discover the optimum result (ratio range “between about 1:1 and about 1:4”) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed ratio range “between about 1:1 and about 1:4” to the rest of the claimed invention.
Regarding claim 13, Wang modified by Lee discloses the semiconductor device of claim 12,
Wang modified by Lee does not expressly disclose wherein a ratio of the height of the intervening conductive layer (the height of Wang’s 60/70) to a height of the top conductive plug (height of Wang’s 84) is between about 1:3 and about 1:6.  
However, Applicant has not presented persuasive evidence that the claimed ratio range of “between about 1:3 and about 1:6” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed ratio range).  Also, the applicant has not shown that the claimed ratio range “between about 1:3 and about 1:6” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  The sizes of the intervening conductive layer (of the Wang’s 60/70) and the top conductive plug (of Wang’s 84) can effect resistance of connection. Therefore, the ratio of the height is the result effective variable.
It has been held that is not inventive to discover the optimum result (ratio range “between about 1:3 and about 1:6”) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed ratio range “between about 1:3 and about 1:6” to the rest of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sung-Li Wang et al., (US 2019/0164887 A1, of record, hereinafter Wang) in view of Ying Lee et al., (US 2019/0267284 A1, hereinafter Lee) and in further view of Mark van Dal, (US 2015/0171206 A1, of record, hereinafter van Dal).
Regarding claim 7, Wang modified by Lee discloses the semiconductor device of claim 3,
Wang modified by Lee does not expressly disclose wherein the intervening conductive layer (Wang’s 60/70) is formed of metal silicide.  
However, in the same semiconductor device field of endeavor, van Dal discloses a semiconductor device comprises a silicide region 52 between epitaxy contact plug 42 and metallic feature 54 in Fig. 8C described in [0025]. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Van Dal’s Fig. 8C, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select van Dal’s silicide material for Wang’s conductive via material since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sung-Li Wang et al., (US 2019/0164887 A1, of record, hereinafter Wang) in view of Ying Lee et al., (US 2019/0267284 A1, hereinafter Lee) and in further view of Donghee Seo et al., (US 2021/0167004 A1, of record, hereinafter Seo).
Regarding claim 14, Wang modified by Lee discloses the semiconductor device of claim 4,
wherein the intervening conductive layer (Wang’s 60/70) comprises a lower portion (lower portion of Wang’s 60/70) positioned on the bottom conductive plug (Wang’s 24) and an upper portion (upper portion of Wang’s 60/70) positioned on the lower portion (lower portion of Wang’s 60/70), wherein a top surface of the upper portion (a top treated surface of the upper portion of Wang’s 60/70) is concave (concave in Fig. 18),  
Wang does not expressly disclose a bottom surface of the upper portion (bottom surface of the upper portion of Wang’s 60/70) is concave.
However, in the same semiconductor device field of endeavor, Seo discloses a bottom surface of an upper pattern 230 of a contact plug 250 is concave in Fig. 3A.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Seo’s Fig. 3A, annotated.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the bottom surface of the upper portion (bottom surface of the upper portion of Wang’s 60/70) to be concave according to Seo’s teaching to increase the contact surface between the upper and bottom portions of the conductive layer (Wang’s 60/70) to reduce the contact resistance. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sung-Li Wang et al., (US 2019/0164887 A1, of record, hereinafter Wang) in view of Ying Lee et al., (US 2019/0267284 A1, hereinafter Lee) and in further view of Yi-Sheng Lin et al., (US 2020/0098591 A1, of record, hereinafter Lin).
Regarding claim 15, Wang modified by Lee discloses the semiconductor device of claim 3,
	Wang modified by Lee does not expressly discloses wherein a central line of the top conductive plug (of Wang’s 84 modified by Lee) is offset from a central line of the intervening conductive layer (of Wang’s 60/70 modified by Lee).  
However, in the same semiconductor device field of endeavor, Lin discloses a central line a top interconnect structure 450 is offset from a central line of a metal cap structure 440 on a bottom interconnect structure 430 in Fig. 4F. 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

		Lin’s Fig. 4F, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the Wang’s conductive line to be offset from the Wang’s conductive via according to Lin’s since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), see MPEP 2144.04 VI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARUN LU/Primary Examiner, Art Unit 2898